SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 5, 2010 INFRASTRUCTURE DEVELOPMENTS CORP. (Exact name of registrant as specified in its charter) Nevada 000-52936 27-1034540 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 13800 Coppermine Road, 2nd Floor Herndon, Virginia 20171 (Address of principal executive offices) (703) 574-3211 end_of_the_skype_highlighting (Registrant’s Telephone Number) n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the
